Case: 21-50729     Document: 00516208697         Page: 1     Date Filed: 02/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 18, 2022
                                No. 21-50729
                                                                        Lyle W. Cayce
                            consolidated with
                                                                             Clerk
                                No. 21-50744
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Aaron Ramirez-Almader,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-63-1
                            USDC No. 4:18-CR-679-3


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Aaron Ramirez-Almader appeals his conviction and sentence for
   illegal reentry after having been previously removed, pursuant to 8 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50729       Document: 00516208697           Page: 2    Date Filed: 02/18/2022




                                      No. 21-50729
                                    c/w No. 21-50744


   § 1326(a) and (b)(2), along with the revocation of the term of supervised
   release he was serving at the time of the offense. Because his appellate brief
   does not address the validity of the revocation or the revocation sentence, he
   abandons any challenge to that order. See Yohey v. Collins, 985 F.2d 222, 224-
   25 (5th Cir. 1993).
          Ramirez-Almader argues that it violates the Constitution to treat a
   prior conviction that increases the statutory maximum under § 1326(b) as a
   sentencing factor, rather than as an element of the offense. He correctly
   concedes that the argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224 (1998), but he wishes to preserve it for further review.
   The Government has moved without opposition for summary affirmance or,
   alternatively, for an extension of time to file its brief.
          As the Government asserts and as Ramirez-Almader concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See United
   States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v. Wallace,
   759 F.3d 486, 497 (5th Cir. 2014). Because the Government’s position “is
   clearly right as a matter of law so that there can be no substantial question as
   to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court and order revoking supervised released are
   AFFIRMED. The Government’s alternative motion for an extension of
   time is DENIED.




                                            2